Exhibit 10.15

 

 

ASSIGNMENT OF RENTS

 

The names of all Grantors (sometimes "Grantor") can be found on page 1 of this
Assignment. The names of all Grantees (sometimes "Lender") can be found on page
1 of this Assignment. The property address can be found on page 2 of this
Assignment. The legal description can be found on page 1 of this Assignment.

 

THIS ASSIGNMENT OF RENTS dated September 28, 2017, is made and executed between
Art's-Way Manufacturing Co., Inc., a Delaware Corporation, whose address is 5556
Highway 9, Armstrong, IA 50514-7566 (referred to below as "Grantor") and Bank
Midwest, whose address is PO Box 136, 500 6th Street, Armstrong, IA 50514
(referred to below as "Lender").

 

ASSIGNMENT. For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor's right,
title, and interest in and to the Rents from the following described Property
located in Emmet and Clayton County, State of Iowa:

 

See Exhibit "A", which is attached to this Assignment and made a part of this
Assignment as if fully set forth herein.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 2

    

The Property or its address is commonly known as 5556 Hwy 9 and 203 West Oak
Street, Armstrong & Monona, IA 50514/5215.

 

CROSS-COLLATERALIZATION. In addition to the Note, this Assignment secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated, whether Grantor may be liable
individually or jointly with others, whether obligated as guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise
unenforceable.

 

FUTURE ADVANCES. In addition to the Note, this Assignment secures all future
advances made by Lender to Grantor whether or not the advances are made pursuant
to a commitment. This Assignment secures, in addition to the amounts specified
in the Note, future advances in the amount of $2,600,000.00, together with all
interest thereon, which future advances Lender is obligated to make so long as
Grantor complies with all the terms and conditions of the Note or other loan
agreement; however, in no event shall such future advances (excluding interest)
exceed in the aggregate $2,600,000.00.

 

THIS ASSIGNMENT IS GIVEN TO SECURE (1) PAYMENT OF THE INDEBTEDNESS AND (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF GRANTOR UNDER THE NOTE, THIS
ASSIGNMENT, AND THE RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON
THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantors
obligations under this Assignment. Unless and until Lender exercises its right
to collect the Rents as provided below and so long as there is no default under
this Assignment, Grantor may remain in possession and control of and operate and
manage the Property and collect the Rents, provided that the granting of the
right to collect the Rents shall not constitute Lender's consent to the use of
cash collateral in a bankruptcy proceeding.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that:

 

Ownership. Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

 

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Rents to Lender.

 

No Prior Assignment. Grantor has not previously assigned or conveyed the Rents
to any other person by any instrument now in force.

 

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantors rights in the Rents except as provided in this
Assignment.

 

LENDER'S RIGHT TO RECEIVE AND COLLECT RENTS. Lender shall have the right at any
time, and even though no default shall have occurred under this Assignment, to
collect and receive the Rents. For this purpose, Lender is hereby given and
granted the following rights, powers and authority:

 

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender's agent.

 

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 3

    

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

 

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of Iowa and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

 

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

 

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender's name or in Grantors name, to rent and manage the
Property, including the collection and application of Rents.

 

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

 

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

 

APPLICATION OF RENTS. All costs and expenses incurred by Lender in connection
with the Property shall be for Grantors account and Lender may pay such costs
and expenses from the Rents. Lender, in its sole discretion, shall determine the
application of any and all Rents received by it; however, any such Rents
received by Lender which are not applied to such costs and expenses shall be
applied to the Indebtedness. All expenditures made by Lender under this
Assignment and not reimbursed from the Rents shall become a part of the
Indebtedness secured by this Assignment, and shall be payable on demand, with
interest at the Note rate from date of expenditure until paid.

 

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender's security interest in the
Rents and the Property. Any termination fee required by law shall be paid by
Grantor, if permitted by applicable law.

 

NO OBLIGATION OF LENDER. The assignment and security interest granted in this
Assignment shall not be deemed or construed to constitute Lender as a mortgagee
or trustee in possession of the Property, to obligate Lender to lease the
Property or to attempt to do so, or to take any action, incur any expense or
perform or discharge any obligation, duty or liability whatsoever under any of
the leases or otherwise.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Assignment or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Rents or the Property and
paying all costs for insuring, maintaining and preserving the Property. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender's option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Assignment also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 4

    

DEFAULT. Each of the following, at Lender's option, shall constitute an Event of
Default under this Assignment:

 

Payment Default. Grantor fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Assignment or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

 

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Assignment or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
the Rents or any property securing the Indebtedness. This includes a garnishment
of any of Grantor's accounts, including deposit accounts, with Lender. However,
this Event of Default shall not apply if there is a good faith dispute by
Grantor as to the validity or reasonableness of the claim which is the basis of
the creditor or forfeiture proceeding and if Grantor gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Property Damage or Loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 5

    

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

 

Accelerate Indebtedness. Lender shall have the right at its option to declare
the entire Indebtedness immediately due and payable, including any prepayment
penalty that Grantor would be required to pay without notice, except as may be
expressly required by applicable law.

 

Collect Rents. Lender shall have the right, without notice to Grantor, to take
possession of the Property and collect the Rents, including amounts past due and
unpaid, and apply the net proceeds, over and above Lender's costs, against the
Indebtedness. In furtherance of this right, Lender shall have all the rights
provided for in the Lender's Right to Receive and Collect Rents Section, above.
If the Rents are collected by Lender, then Grantor irrevocably designates Lender
as Grantor's attorney-in-fact to endorse instruments received in payment thereof
in the name of Grantor and to negotiate the same and collect the proceeds.
Payments by tenants or other users to Lender in response to Lender's demand
shall satisfy the obligations for which the payments are made, whether or not
any proper grounds for the demand existed. Lender may exercise its rights under
this subparagraph either in person, by agent, or through a receiver.

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Other Remedies. Lender shall have all other rights and remedies provided in this
Assignment or the Note or by law.

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

 

Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses, whether or not there is a lawsuit, including attorneys'
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors' reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Grantor also will pay any court costs, in addition to all other
sums provided by law.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 6

    

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

 

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. No alteration of or amendment to this Assignment shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

 

Governing Law. This Assignment will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Iowa without regard to its conflicts of law provisions. This Assignment has been
accepted by Lender in the State of Iowa.

 

Merger. There shall be no merger of the interest or estate created by this
Assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2)  If more than one person signs this Assignment as "Grantor," the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantors obligations as to any future transactions. Whenever the consent
of Lender is required under this Assignment, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Merger. There shall be no merger of the interest or estate created by this
Assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Notices. Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantors current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 7

    

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

 

Successors and Assigns. Subject to any limitations stated in this Assignment on
transfer of Grantors interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantors successors with reference to this Assignment
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Assignment or liability under the
Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

 

Release of Rights of Dower, Homestead and Distributive Share. Each of the
undersigned hereby relinquishes all rights of dower, homestead and distributive
share in and to the Property and waives all rights of exemption as to any of the
Property. If a Grantor is not an owner of the Property, that Grantor executes
this Mortgage for the sole purpose of relinquishing and waiving such rights.

 

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR'S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Assignment. The word "Assignment" means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

 

Borrower. The word "Borrower" means Art's-Way Manufacturing Co., Inc..

 

Default. The word "Default" means the Default set forth in this Assignment in
the section titled "Default".

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 8

    

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Assignment in the default section of this Assignment.

 

Grantor. The word "Grantor" means Art's-Way Manufacturing Co., Inc..

 

Guaranty. The word "Guaranty" means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Indebtedness. The word "Indebtedness" means all principal, interest and late
fees, and other amounts, costs and expenses payable under the Note or Related
Documents, together with all renewals of, extensions of, modifications of,
consolidations of and substitutions for the Note or Related Documents and any
amounts expended or advanced by Lender to discharge Grantor's obligations or
expenses incurred by Lender to enforce Grantor's obligations under this
Assignment, together with interest on such amounts as provided in this
Assignment. Specifically, without limitation, Indebtedness includes the future
advances set forth in the Future Advances provision, together with all interest
thereon and all amounts that may be indirectly secured by the
Cross-Collateralization provision of this Assignment.

 

Lender. The word "Lender" means Bank Midwest, its successors and assigns.

 

Mortgage. The word "Mortgage" means this ASSIGNMENT OF RENTS between Grantor and
Lender.

 

Note. The word "Note" means the promissory note dated September 28, 2017, in the
original principal amount of $2,600,000.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Assignment" section of this
Assignment.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

Rents. The word "Rents" means all of Grantor's present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantor's right to enforce such leases and to
receive and collect payment and proceeds thereunder.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 9

    

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON SEPTEMBER 28, 2017.

 

GRANTOR ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS ASSIGNMENT OF RENTS AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

GRANTOR:

 

 

 

ART'S-WAY MANUFACTURING CO., INC.

 

     

By:

/s/ Carrie Gunnerson  

   

Carrie Gunnerson, CEO/Secretary of Art's-Way Manufacturing Co., Inc.

             

By:

/s/ Amber J. Murra 

   

Amber J Murra, CFO/Treasurer of Art's-Way Manufacturing Co., Inc.

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

Lot Two (2) of the Plat of Art’s-Way Addition, a subdivision located in the East
Half (E1/2) of the Northwest Quarter (NW1/4), and of the West Half (W1/2) of the
Northeast Quarter (NE1/4), in Section Fifteen (15), Township Ninety-nine (99)
North, Range Thirty-one (31), West of the 5th P.M., Emmet County, Iowa.

 

AND

 

Lot One (I) of Lot One (1) of Lot Nine (9) in the Northeast Quarter (NE1/4) of
the Southeast Quarter (SE1/4) of Section Fourteen (14), Township Ninety-five
(95) North, Range Five (5) West of the 5th P.M., in the City of Monona, Clayton
County, Iowa, according to Plat recorded in Book 8, Plats, Page 85; EXCEPT Lot
One (1) of Lot One (1.) of Lot One (1) of Lot Nine (9) thereof;

 

AND

 

Lot One (1) of Lot One (1) of Lot One (1) of Lot Nine (9) in the Northeast
Quarter (NE1/4) of the Southeast Quarter (SE1/4) of Section Fourteen (14),
Township Ninety-five (95) North, Range Five (5), West of the 5th P.M., in the
City of Monona, Clayton County, Iowa, according to Plat recorded in Book 14,
Plats, Page 49

 

Lot Two (2) of Lot One (I) of Lot Nine (9) of the Northeast Quarter (NE1/4) of
the Southeast Quarter (SE1/4) of Section Fourteen (14), Township Ninety-five
(95) North, Range Five (5), West of the 5th P.M., in Clayton County, Iowa,
according to the recorded Plat thereof in Book 29, Land Plats, Page 85 in the
office of the Clayton County Recorder

 

 

 

REF: Art’s-Way Manufacturing Co., Inc.